I concur. I agree that the mere fact that the daily sessions of the Humboldt evening high school are of but two hours' duration does not deprive it of its character as a high school organized under the law of the state, or as a high school recognized as existing under the *Page 523 
high school laws of the state. But I suggest that, in view of the practically universal custom of holding sessions of the public schools at least five hours each school day, and the manifest inequality and lack of uniformity in the law if it is held to give the same amount for its support to a school in session only two hours daily as is given to one in session three times as long and, during each year, imparting presumably three times as much training and instruction at three times the expense, it may be a serious question, if it ever arises, whether the "average daily attendance" for the "term of at least one hundred and eighty days" required of high schools to entitle them to receive state aid, under the statute, does not mean a daily attendance for one hundred and eighty days of, at least substantially, the same number of hours as is usual and customary. If the aid can be secured by two hours daily instruction for one hundred and eighty days, that is by three hundred and sixty hours each year, instead of the customary nine hundred hours each year, why not by means of daily sessions for that period of one hour, or less?